DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office is responsive to an amendment filed January 28, 2019. Claims 1-15 are pending. Claims 1, 11 & 13 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 11-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, the limitations “a TGC preamplifier” render the claim indefinite; for example, since Applicant is his own lexicographer, one cannot be certain what the term “TGC” is intended to represent.
claim 8, the limitations “an FPGA beamformer” render the claim indefinite; for example, since Applicant is his own lexicographer, one cannot be certain what the term “FPGA” is intended to represent.
In regards to claim 11, 
at lines 7-8, the limitations “the high voltage transmitter integrated circuits” render the claim indefinite; for example, from the limitation “a front-end high voltage transmitter” at line 4 of the claim, it is unclear whether or not the claim requires one or more than integrated circuits,”
at line 11, the limitations “integrated circuit ADCs” render the claim indefinite; for example, since Applicant is his own lexicographer, one cannot be certain what the term “ADC” is intended to represent; and,
at line 13, the limitations “a beamformer FPGA” render the claim indefinite; for example, since Applicant is his own lexicographer, one cannot be certain what the term “FPGA” is intended to represent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collamore et al. (US 6,436,040) (“Collamore” hereinafter).
claim 1, Collamore discloses an ultrasound system for multi-mode imaging, the system comprising:
array 22 of transducer elements (see at least fig. 6);
a front-end high voltage transmitter integrated circuit 136 comprising a pulser 136 and a linear transmitter 104 coupled via a. common output of the integrated circuit to a common transducer element of the array 22 of transducer elements, the pulser 136 being adapted to generate transmit pulses from the common element during a first imaging mode and the linear transmitter being adapted to transmit a linear waveform from the common element during a second imaging mode (see at least fig. 6);
a beamformer 120 coupled to the array and adapted to beamform echo signals from the array 22 (see at least fig. 6); and
an image processor 158 that is coupled to receive beamformed echo signals from the beamformer 120and adapted to produce a multi-mode image combining image data from the first imaging mode and the second imaging mode (see at least col. 8, lines 40-43).
In regards to claim 3, Collamore discloses an ultrasound system of Claim 2, further comprising an analog-to-digital converter (ADC) 112 between the array 22 and the beamformer 120 (see at least fig. 6).
In regards to claim 4, Collamore discloses an ultrasound system of Claim 1, wherein the first imaging mode comprises a colorflow imaging, and the second imaging mode comprises B-mode imaging (see at least col. 8, lines 40-43).
claim 6, Collamore discloses an ultrasound system of Claim 5, wherein the pulser 136 is further adapted to generate a plurality of ensembles of Doppler echo signals from points in an image field (see at least fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collamore (‘040) in view of Brock-Fisher et al. (US 6,638,228) (“Brock” hereinafter).
In regards to claim 2, Collamore discloses an ultrasound system, as described above in Claim 1, that fails to explicitly teach a system further comprising a TGC preamplifier between the array and the beamformer. However, Brock is in an analogous field of endeavor teaches that it is known to provide a system further comprising a TGC preamplifier 22 between the array 18 and the beamformer 26 (see at least fig. 2; col. 7, lines 26-67; col. 8, lines 1-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Collamore further comprising a TGC preamplifier between the array and the beamformer as taught by Brock in order to process the echo waveforms as is known in the art to amply the echo-waveforms by the preamplifiers, reducing the dynamic range requirements on subsequent processing by progressively increasing the gain through each acoustic line by the TGC, digitizing the waveform by the ADC, and then combining the time-delayed multiple waveforms to form a single acoustic line by the beamformer.
In regards to claim 7, Collamore discloses an ultrasound system, as described above in Claim 4, that fails to explicitly teach a system further comprising: a Doppler processor having an input coupled to the beamformer and an output coupled to the image processor, the Doppler processor being adapted to process Doppler echo signals generated from the pulser; and a B mode processor having an input coupled to the beamformer and an output coupled to the image processor, the B mode processor being adapted to process B mode echo signals generated from the linear waveform. However, Brock is in an analogous field of endeavor and teaches that it is known to provide the system further comprising: a Doppler processor 320 (see fig. 5; col. 13, lines 55-67; col. 14, lines 1-5) having an input coupled to the beamformer 26 and an output coupled to the image processor 300 (see at least figs. 2), the Doppler processor 320 being adapted to process Doppler echo signals generated from the pulser 14 (see at least fig. 2 and col. 7, lines 32-45); and a B mode processor 310 (see fig. 5; col. 13, lines 55-67; col. 14, lines 1-5) having an input coupled to the beamformer 26 and an output coupled to the image processor 300 (see at least fig. 2), the B mode processor 310 being adapted to process B mode echo signals generated from the linear waveform (see at least figs. 2 & 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore further comprising: a Doppler processor having an input coupled to the beamformer and an output coupled to the image processor, the Doppler processor being adapted to process Doppler echo signals generated from the pulser; and a B mode processor having an input coupled to the beamformer and an output coupled to the image processor, the B mode processor being adapted to process B mode echo signals generated from the linear waveform as taught by Brock in order to enable identification of the tissue structure being imaged using the color-encoded display rendered along with data generated in a B-mode processor (see at least col. 17, lines 46-49 of Brock).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collamore (‘040) in view of Wang et al. (US 2005/0228282) (“Wang” hereinafter).
Collamore discloses an ultrasound system, as described above in Claim 4, that fails to explicitly teach a system wherein the system is adapted to operate the pulser and the linear transmitter in a time-interleaved manner. 
However, Wang is analogous prior art and teaches that it is known to provide a system wherein the system is adapted to operate the pulser 125 (see par 0033-0036) and the linear transmitter 120 (see par 0029-0030) in a time-interleaved manner (see at least figs. 1-3 & 5 and par 0015 & 0041-0048). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Collamore wherein the system is adapted to operate the pulser and the linear transmitter in a time-interleaved manner as taught by Brock in order to transmit pulses at a predetermined voltage level for a first imaging mode, acquiring a first image, generating pulses at the predetermined voltage level for a second imaging mode and acquiring a second image.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collamore (‘040) in view of Shifrin (US 2008/0242987).
Collamore discloses an ultrasound system, as described above in Claim 1, that fails to explicitly teach a system wherein the beamformer comprises an FPGA beamformer. 
However, Shifrin is analogous prior art and teaches that it is known to provide a system wherein the beamformer comprises an FPGA beamformer (see at least par 0071-0073). 
Therefore, since Collamore discloses a system wherein elements thereof can be implemented by application specific integration circuit (ASIC) having appropriate logic gates such as a field programmable gate array (FPGA) (see col. 3, lines 31-45), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore wherein the beamformer comprises an FPGA beamformer as taught by Shifrin in order to implement a beamform approach based on time-delay (shift) by delaying the composed waveform or delaying a start of waveform generation, because doing so consumes much less hardware resources (see at least par 0073 of Shifrin).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collamore (‘040) in view of Yoo et al. (US 2006/0074320) (“Yoo” hereinafter).
Collamore discloses an ultrasound system, as described above in Claim 1, that fails to explicitly teach a system further comprising a transmit data memory coupled to the pulser and the linear transmitter; wherein the transmit data memory contains transmit data bytes for both the pulser and the linear transmitter. 
However, Yoo s analogous prior art and teaches that it is known to provide a system further comprising a transmit data memory 212 coupled to the pulser 206 and the linear transmitter 210; wherein the transmit data memory 212 contains transmit data bytes for both the pulser 206 and the linear transmitter 210 (see at least fig. 2 and par 0070-0072, 0079 & 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore further comprising a transmit data memory coupled to the pulser and the linear transmitter; wherein the transmit data memory contains transmit data bytes for both the pulser and the linear transmitter as taught by Yoo in order to temporarily store the transmit information (i.e., focusing time delay and transmit power) from the processor. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collamore (‘040) in view of Hedberg et al. (US 6,469,957) (“Hedberg” hereinafter).
Collamore discloses an ultrasound system, as described above in Claim 1, that fails to explicitly teach a system further comprising a DAC coupled between the transmit data memory and an input of the linear transmitter.
However, Hedberg is analogous prior art and teaches that it is known to provide a system further comprising a DAC 74 coupled between the transmit data memory 72 and an input of the linear transmitter 14 (see at least figs. 1 & 2B; col. 5, lines 21-35 & 44-46 and col. 6, lines 40-53). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Hedberg further comprising a DAC coupled between the transmit data memory and an input of the linear transmitter as taught by Hedberg in order to convert the encoded output waveforms to analog by the DAC.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collamore (‘040) in view of Yoo et al. (US 2006/0074320) (“Yoo” hereinafter), Brock-Fisher et al. (US 6,638,228) (“Brock” hereinafter) further in view of in view of Shifrin (US 2008/0242987).
In regards to claim 11, Collamore discloses an ultrasound system for producing multi-mode images, the system comprising:
array 22 of transducer elements (see at least fig. 6);
a front-end high voltage transmitter integrated circuit 136 comprising a pulser 136 and a linear transmitter 104 coupled via a common output of the integrated circuit to a common element of the array 22 of transducer elements (see at least fig. 6); and
an image processor 158, coupled to receive beamformed echo signals from the beamformer 120 (see at least col. 8, lines 40-43).
Collamore discloses an ultrasound system, as described above, that fails to explicitly teach a system comprising a transmit data memory, coupled to inputs of the high voltage transmitter integrated circuits and containing transmit data bytes for both the pulser and the linear transmitter. 
However, Yoo is analogous prior art and teaches that it is known to provide a system f comprising a transmit data memory 212 coupled to inputs of the high voltage transmitter integrated circuits and containing transmit data bytes for both the pulser 206 and the linear transmitter 210 (see at least fig. 2 and par 0070-0072, 0079 & 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore comprising a transmit data memory, coupled to inputs of the high voltage transmitter integrated circuits and containing transmit data bytes for both the pulser and the linear transmitter as taught by Yoo in order to temporarily store the transmit information (i.e., focusing time delay and transmit power) from the processor.
Collamore as modified by Yoo discloses an ultrasound system, as described above, that fails to explicitly teach a system comprising a plurality of receive signal paths, each coupled to a separate transducer element of the array; a plurality of integrated circuit ADCs, each having an input coupled to the plurality of receive signal paths and an output coupled to a serial data output line.
However, Brock is analogous prior art and teaches that it is known to provide a system comprising a plurality of receive signal paths, each coupled to a separate transducer element of the array 18; a plurality of integrated circuit ADCs 24, each having an input coupled to the plurality of receive signal paths and an output coupled to a serial data output line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Collamore as modified by Yoo a plurality of receive signal paths, each coupled to a separate transducer element of the array; a plurality of integrated circuit ADCs, each having an input coupled to the plurality of receive signal paths and an output coupled to a serial data output line as taught by Brock in order to process the echo waveforms as is known in the art to amply the echo-waveforms by digitizing the waveform by the ADC, and then combining the time-delayed multiple waveforms to form a single acoustic line by the beamformer.
Collamore as modified by Yoo and Brock discloses an ultrasound system, as described above, that fails to explicitly teach a system comprising a beamformer FPGA integrated circuit 120 in an integrated circuit package coupled to receive echo signals from one or more serial data output lines of the plurality of integrated circuit ADCs.
However, Shifrin is analogous prior art and teaches that it is known to provide a system wherein the beamformer comprises an FPGA beamformer (see at least par 0071-0073). 
Therefore, since Collamore discloses a system wherein elements thereof can be implemented by application specific integration circuit (ASIC) having appropriate logic gates such as a field programmable gate array (FPGA) (see col. 3, lines 31-45), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore as modified by Yoo and Brock comprising a beamformer FPGA integrated circuit as taught by Shifrin in an integrated circuit package coupled to receive echo signals from one or more serial data output lines of the plurality of integrated circuit ADCs as taught by Brock in order to implement a beamform approach based on time-delay (shift) by delaying the composed waveform or delaying a start of waveform generation, because doing so consumes much less hardware resources (see at least par 0073 of Shifrin).
In regards to claim 12, Collamore as modified by Brock and shifrin discloses an ultrasound system, as described above, that fails to explicitly teach a system wherein the transmit data memory is located on a different integrated circuit from that of the beamformer FPGA. However, Yoo teaches that it is known to provide a system wherein the transmit data memory 212 (see fig. 2) is located on a different integrated circuit 122 from that of the beamformer 306(see fig. 3). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore Collamore as modified by Brock and shifrin wherein the transmit data memory is located on a different integrated circuit from that of the beamformer as taught by Yoo, such the beamformer FPGA as taught by Shifrin since such a modification would amount to a mere design consideration that may allow the different integrated circuits to separately replaceable or serviceable. 
In regards to claim 13, Collamore as modified by Yoo, Brock and shifrin disclose a system, as described above, that fails to explicitly teach a system wherein the array comprises a 128-element transducer array; and wherein the high voltage transmitter integrated circuit comprises 128 pulsers each coupled to a transducer element of the array and 128 linear transmitters each coupled to a transducer element of the array. However, Collamore teaches that a transducer array that may include many more elements (see col. 12, lines 3-6), the Examiner takes Official notice that it is known to provide a transducer with 128 elements (see at least par 0133 & 0135 of US 2005/0228281). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Collamore as modified by Yoo, Brock and shifrin  wherein the array comprises a 128-element transducer array; and wherein the high voltage transmitter integrated circuit comprises 128 pulsers each coupled to a transducer element of the array and 128 linear transmitters each coupled to a transducer element of the array as claimed in order to provide a pulser for each separate acoustic line.
In regards to claim 14, the combination of Collamore as modified by Yoo, Brock and shifrin discloses a system wherein the beamformer FPGA integrated circuit is adapted to receive control data for an image scanning sequence and to supply control data for the image scanning sequence to the transmit data memory and the receive signal paths; wherein the beamformer FPGA integrated circuit comprises a single FPGA integrated circuit as explained supra.
In regards to claim 15, Collamore as modified by Brock and shifrin discloses an ultrasound system, as described above, that fails to explicitly teach a system wherein the transmit data memory is located on a different integrated circuit from that of the beamformer FPGA. However, Yoo teaches that it is known to provide a system wherein the transmit data memory 212 (see fig. 2) is located on a different integrated circuit 122 from that of the beamformer 306 (see fig. 3). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was made to provide the system of Collamore Collamore as modified by Brock and shifrin wherein the transmit data memory is located on a different integrated circuit from that of the beamformer as taught by Yoo, such the beamformer FPGA as taught by Shifrin since such a modification would amount to a mere design consideration that may allow the different integrated circuits to separately replaceable or serviceable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/                      Primary Examiner, Art Unit 3791